                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA
                                 CIVIL MINUTES - GENERAL

Case No.      CV 17-2529-DMG (JCx)                                         Date     September 13, 2019

Title Gion Funding Settlements, Inc., et al. v. Wimbledon Financing Master Fund, Ltd, et
      al.


Present: The Honorable        DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

               Kane Tien                                                     Not Reported
              Deputy Clerk                                                   Court Reporter

    Attorneys Present for Plaintiff(s)                            Attorneys Present for Defendant(s)
              Not Present                                                    Not Present

Proceedings: IN CHAMBERS - ORDER TO SHOW CAUSE RE: DISMISSAL FOR
             LACK OF PROSECUTION

        Absent a showing of good cause, an action must be dismissed without prejudice if the summons
and complaint are not served on a defendant within 90 days after the complaint is filed. See Fed. R. Civ.
P. 4(m). Generally, defendant must answer the complaint within 21 days after service (60 days if the
defendant is the United States).

         In the present case, it appears that these time periods have not been met. Accordingly, the Court,
on its own motion, orders plaintiff(s) to show cause in writing on or before September 27, 2019 why this
action should not be dismissed as to defendants Arius Libra, Inc., Weston Capital Partners Master Fund
II, Ltd, and Swiss Financial Services, Ltd for lack of prosecution.

          No oral argument of this matter will be heard unless ordered by the Court. The Order will stand
submitted upon the filing of a written response on or before the date upon which a response by plaintiff(s)
is due. This action will be dismissed as to defendants Arius Libra, Inc., Weston Capital Partners
Master Fund II, Ltd, and Swiss Financial Services, Ltd if a written response demonstrating good cause
is not filed by the date indicated above.




CV-90                                 CIVIL MINUTES - GENERAL                     Initials of Deputy Clerk KT
